 

Exhibit 10.2

 

Call Option Deed

 

CVC Communication & Technology Pty Limited

ACN 002 700 361

 

and

 

Shuffle Master, Inc.

 

 

 

[g202721kgi001.gif]

 

MLC Centre Martin Place Sydney New South Wales 2000 Australia

Telephone +61 2 9225 5000  Facsimile +61 2 9322 4000

www.freehills.com  DX 361 Sydney

 

SYDNEY MELBOURNE PERTH BRISBANE SINGAPORE

Correspondent Offices HANOI HO CHI MINH CITY JAKARTA KUALA LUMPUR

 

Reference FGH:30C

 

--------------------------------------------------------------------------------


 

Table of contents

 

Clause

 

 

 

 

 

1

Interpretation

 

 

1.1

Definitions

 

 

1.2

Rules for interpreting this document

 

 

1.3

Business Days

 

 

 

 

 

2

Call Option

 

 

2.1

Call Option

 

 

2.2

Takeover Bid by Bidder

 

 

2.3

Exercise Notice

 

 

2.4

Nature of the Call Option

 

 

2.5

Contract of Sale

 

 

2.6

Settlement

 

 

2.7

Obligations on Settlement Date

 

 

2.8

Lapse for Non-Exercise

 

 

2.9

Lapse for Delay

 

 

2.10

Nominee

 

 

 

 

 

3

Restrictions on the shares

 

 

3.1

Exercise of Voting Rights

 

 

3.2

Restraint on Disposal

 

 

 

 

 

4

Representations and warranties

 

 

4.1

Representations and warranties

 

 

4.2

Repetition of representations and warranties

 

 

4.3

Reliance on representations and warranties

 

 

 

 

 

5

Warranty by the Shareholder

 

 

 

 

 

6

Notices

 

 

6.1

How to give a notice

 

 

6.2

When a notice is given

 

 

6.3

Address for notices

 

 

 

 

 

7

Amendment and assignment

 

 

7.1

Amendment

 

 

7.2

Assignment

 

 

 

 

 

8

General

 

 

8.1

Governing law

 

 

8.2

Liability for expenses

 

 

8.3

Giving effect to this deed

 

 

8.4

Waiver of rights

 

 

8.5

Operation of this deed

 

 

i

--------------------------------------------------------------------------------


 

 

8.6

Counterparts

 

 

 

 

 

Schedule 1

 

 

ii

--------------------------------------------------------------------------------


 

This deed

 

is made on 15 November 2005 between the following parties:

 

1.                                      CVC Communication & Technology Pty
Limited
ACN 002 700 361

Level 42, 259 George Street, Sydney New South Wales

(the Shareholder)

 

2.                                       Shuffle Master, Inc.
1106 Palms Airport Drive Las Vegas, Nevada 89119-3730, U.S.A

(the Bidder)

 

Recitals

 

A.                                    The Shareholder is the registered holder
and the beneficial owner of the Option Shares.

 

B.                                      The Shareholder wishes to grant to the
Bidder the Call Option on the terms and conditions of this document.

 

The parties agree

 

in consideration of, among other things, the mutual promises contained in this
deed

 


1                                        INTERPRETATION


 


1.1                               DEFINITIONS


 

The following definitions apply in this document.

 

ASTC means the securities clearing house for “CHESS Approved Securities” or any
clearing house or other entity which is substituted for it.

 

ASTC Settlement Rules means the business rules of ASTC.

 

Authorisation means:

 


(A)                                 AN AUTHORISATION, CONSENT, DECLARATION,
EXEMPTION, NOTARISATION OR WAIVER, HOWEVER IT IS DESCRIBED; AND


 


(B)                                IN RELATION TO ANYTHING THAT COULD BE
PROHIBITED OR RESTRICTED BY LAW IF A GOVERNMENT AGENCY ACTS IN ANY WAY WITHIN A
SPECIFIED PERIOD, THE EXPIRY OF THAT PERIOD WITHOUT THAT ACTION BEING TAKEN,


 

including any renewal or amendment.

 

Business Day means:

 


(A)                                 FOR DETERMINING WHEN A NOTICE, CONSENT OR
OTHER COMMUNICATION IS GIVEN, A DAY THAT IS NOT A SATURDAY, SUNDAY OR PUBLIC
HOLIDAY IN THE PLACE TO WHICH THE NOTICE, CONSENT OR OTHER COMMUNICATION IS
SENT; AND


 


(B)                                FOR ANY OTHER PURPOSE, A DAY (OTHER THAN A
SATURDAY, SUNDAY OR PUBLIC HOLIDAY) ON WHICH BANKS ARE OPEN FOR GENERAL BANKING
BUSINESS IN SYDNEY.


 

Call Option the call option granted by the Shareholder to the Bidder under
clause 2.

 

Call Period means, subject to clauses 2.2(c)(1) and 2.9, the period:

 


(A)                                 COMMENCING ON THE DATE OF THIS DEED; AND

 

1

--------------------------------------------------------------------------------


 


(B)                                ENDING ON THE DATE SPECIFIED IN CLAUSE 2.8.


 

CHESS has the meaning given to it in the ASTC Settlement Rules.

 

CHESS Sub-Register has the meaning given to it in the ASTC Settlement Rules.

 

Closing Date means the last day of the offer period of the Takeover Bid.

 

Company means Stargames Limited ABN 54 003 190 501.

 

Competing Takeover Bid means any proposal or offer with respect to any
transaction (by purchase, scheme of arrangement, takeover bid or otherwise) that
would, if completed substantially in accordance with its terms, result in any
person (or group of persons) other than Bidder or its related corporations
acquiring control of the Company.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

Encumbrance means a mortgage, charge, pledge, lien, hypothecation or third party
interest of any kind whatever, or an agreement to create any of them or to allow
any of them to exist.

 

End Date means 3 months and 3 Business Days from the date of the first Offer
being made or, if a Competing Takeover Bid is announced during that 3 month and
3 Business Day period, 5 months from the date of this document.

 

Exercise Notice means a notice given by the Bidder to the Shareholder under
clause 2.3 substantively in the form of schedule 1.

 

Government Agency means:

 


(A)                                 A GOVERNMENT OR GOVERNMENT DEPARTMENT OR
OTHER BODY;


 


(B)                                A GOVERNMENTAL, SEMI-GOVERNMENTAL OR JUDICIAL
PERSON; OR


 


(C)                                 A PERSON (WHETHER AUTONOMOUS OR NOT) WHO IS
CHARGED WITH THE ADMINISTRATION OF A LAW.


 

HIN has the meaning given to it in the ASTC Settlement Rules.

 

Issuer Sponsored Statement has the meaning given to it in the ASTC Settlement
Rules.

 

Issuer Sponsored Sub-Register has the meaning given to it in the SCH Business
Rules.

 

Option Shares means 6,304,512 ordinary shares in the Company.

 

Offer means an offer under the Takeover Bid.

 

Prescribed Matter means a resolution concerning or in relation to:

 

(a)                                 a Competing Takeover Bid;

 

(b)                                  the Offer, including without limitation
approving a course of conduct by the Company in connection with the Offer or
that is related to the conditions of the Offer;

 

(c)                                 item 7 of section 611 of the Corporations
Act; or

 

(d)                                Chapter 11 of the ASX Listing Rules;

 

Rights means all accretions and rights attaching to the Option Shares (as the
case may be) including, but not limited to, all rights to receive dividends and
other

 

2

--------------------------------------------------------------------------------


 

distributions declared or paid and to receive or subscribe for shares, notes or
options issued by Company as at the date of this agreement and which accrue
between the date of this agreement and the Settlement Date.

 

Settlement Amount means $9,771,993.60.

 

Settlement Date means:

 


(A)                                 IF THE OFFER PERIOD IS OPEN WHEN THE CALL
OPTION IS EXERCISED, THE EARLIER OF:


 

(1)                                 THE DATE OF FIRST PAYMENT TO A COMPANY
SHAREHOLDER UNDER THE OFFER; AND

 

(2)                                 THE CLOSING DATE; OR

 


(C)                                 IF THE OFFER PERIOD IS NOT OPEN WHEN THE
CALL OPTION IS EXERCISED, 5 BUSINESS DAYS AFTER THE SHAREHOLDER RECEIVES AN
EXERCISE NOTICE FROM THE BIDDER FOR THE OPTION SHARES.


 

Sponsoring Participant has the meaning given to it in the ASTC Settlement Rules.

 

SRN has the meaning given to it in the ASTC Settlement Rules.

 

Takeover Bid means a takeover bid for the shares in the Company for a total
consideration of at least $1.55 per share (which bid may or may not be subject
to defeating conditions).

 

Transfer means dispose of in any way and incudes (without limitation) assign,
assure, declare a trust over, transfer or sell and also includes agreeing to do
any of those things.

 


1.2                               RULES FOR INTERPRETING THIS DOCUMENT

 

In this deed, unless the context otherwise requires, headings and bold text are
for convenience only and do not affect the interpretation of this deed and:

 


(A)                                 WORDS IMPORTING THE SINGULAR INCLUDE THE
PLURAL AND VICE VERSA;


 


(B)                                WORDS IMPORTING A GENDER INCLUDE ANY GENDER;


 


(C)                                 OTHER PARTS OF SPEECH AND GRAMMATICAL FORMS
OF A WORD OR PHRASE DEFINED IN THIS DEED HAVE A CORRESPONDING MEANING;


 


(D)                                AN EXPRESSION IMPORTING A NATURAL PERSON
INCLUDES ANY COMPANY, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, CORPORATION OR
OTHER BODY CORPORATE AND ANY GOVERNMENT AGENCY;


 


(E)                                 A REFERENCE TO ANY THING (INCLUDING, BUT NOT
LIMITED TO, ANY RIGHT) INCLUDES A PART OF THAT THING BUT NOTHING IN THIS
SUBCLAUSE (E) IMPLIES THAT PERFORMANCE OF PART OF AN OBLIGATION CONSTITUTES
PERFORMANCE OF THE OBLIGATION;


 


(F)                                   A REFERENCE TO A CLAUSE, PARTY OR
SCHEDULE IS A REFERENCE TO A CLAUSE OF, AND A PARTY OR SCHEDULE TO, THIS DEED
AND A REFERENCE TO THIS DEED INCLUDES ANY SCHEDULE;


 


(G)                                A REFERENCE TO A STATUTE, REGULATION,
PROCLAMATION, ORDINANCE OR BY-LAW INCLUDES ALL STATUTES, REGULATIONS,
PROCLAMATIONS, ORDINANCES OR BY-LAWS AMENDING, CONSOLIDATING OR REPLACING IT,
WHETHER PASSED BY THE SAME OR ANOTHER GOVERNMENT AGENCY WITH LEGAL POWER TO DO
SO, AND A REFERENCE

 

3

--------------------------------------------------------------------------------


 


TO A STATUTE INCLUDES ALL REGULATIONS, PROCLAMATIONS, ORDINANCES AND BY-LAWS
ISSUED UNDER THAT STATUTE;


 


(H)                                A REFERENCE TO A DOCUMENT INCLUDES ALL
AMENDMENTS OR SUPPLEMENTS TO, OR REPLACEMENTS OR NOVATIONS OF, THAT DOCUMENT;


 


(I)                                    A REFERENCE TO A PARTY TO A DOCUMENT
INCLUDES THAT PARTY’S SUCCESSORS AND PERMITTED ASSIGNS;


 


(J)                                    A REFERENCE TO AN AGREEMENT OR DEED OTHER
THAN THIS DEED INCLUDES AN UNDERTAKING, DEED, AGREEMENT OR LEGALLY ENFORCEABLE
ARRANGEMENT OR UNDERSTANDING WHETHER OR NOT IN WRITING;


 


(K)                                 A REFERENCE TO ANY TIME IS A REFERENCE TO
THAT TIME IN SYDNEY; AND


 


(L)                                    AN EXPRESSION DEFINED IN, OR GIVEN A
MEANING FOR THE PURPOSE OF, THE CORPORATIONS ACT IN A CONTEXT SIMILAR TO THAT IN
WHICH THE EXPRESSION IS USED IN THIS DEED HAS THE SAME MEANING OR DEFINITION.


 


1.3                               BUSINESS DAYS


 

If the day on or by which a person must do something under this document is not
a Business Day:

 


(A)                                 IF THE ACT INVOLVES A PAYMENT THAT IS DUE ON
DEMAND, THE PERSON MUST DO IT ON OR BY THE NEXT BUSINESS DAY; AND


 


(B)                                IN ANY OTHER CASE, THE PERSON MUST DO IT ON
OR BY THE PREVIOUS BUSINESS DAY.


 


2                                        CALL OPTION

 


2.1                               CALL OPTION


 

In return for the Bidder agreeing to pay to the Shareholder $10.00 following a
written request from the Shareholder, the Shareholder grants to the Bidder the
right, by giving an Exercise Notice to the Shareholder during the Call Period,
to require the Shareholder to sell to the Bidder (or to its nominee as the
Bidder may direct) the Option Shares for the Settlement Amount.

 


2.2                               TAKEOVER BID BY BIDDER


 


(A)                                 THE BIDDER MUST MAKE OR CAUSE TO BE MADE THE
TAKEOVER BID.


 


(B)                                SUBJECT TO PARAGRAPH (C), THE SHAREHOLDER MAY
ONLY ACCEPT AN OFFER UNDER THE TAKEOVER BID IN RESPECT OF THE OPTION SHARES IF
DIRECTED TO DO SO BY THE BIDDER. IF THE BIDDER GIVES SUCH A DIRECTION, THE
SHAREHOLDER MUST ACCEPT THE OFFER IN ACCORDANCE WITH ITS TERMS WITHIN 3 BUSINESS
DAYS AFTER RECEIPT OF THE DIRECTION.


 


(C)                                 IF THE SHAREHOLDER ACCEPTS AN OFFER UNDER
THE TAKEOVER BID UNDER PARAGRAPH (B) IN RESPECT OF THE OPTION SHARES THEN:


 

(1)                                 IF THE OFFER DOES NOT BECOME VOID UNDER
SECTION 650G OF THE CORPORATIONS ACT, THE SHAREHOLDER WILL RECEIVE FOR THE
SHARES ACCEPTED INTO THE TAKEOVER BID THE CONSIDERATION OFFERED IN ACCORDANCE
WITH THE TERMS OF THE TAKEOVER BID AND THE CALL OPTION

 

4

--------------------------------------------------------------------------------


 

WILL BE TAKEN TO HAVE LAPSED AND TO HAVE BEEN OF NO FURTHER FORCE AND EFFECT IN
RELATION TO THE SHARES ACCEPTED INTO THE TAKEOVER BID FROM THE MOMENT THEY WERE
SO ACCEPTED INTO THE TAKEOVER BID (BUT WITHOUT PREJUDICE TO THEIR CONTINUED
OPERATION IN RELATION TO ANY OPTION SHARES NOT ACCEPTED INTO THE TAKEOVER BID);
OR

 

(2)                                 IF THE OFFER DOES BECOME VOID UNDER
SECTION 650G OF THE CORPORATIONS ACT, THE CALL OPTION WILL CONTINUE IN FORCE
THROUGHOUT THE CALL PERIOD UNAFFECTED BY THE FACT THAT SOME OR ALL OF THE SHARES
THE SUBJECT OF THE CALL OPTION WERE ACCEPTED INTO THE TAKEOVER BID.

 


2.3                               EXERCISE NOTICE


 

The Bidder may exercise the Call Option in respect of all of the Option Shares
by giving to the Shareholder an Exercise Notice during the Call Period.

 


2.4                               NATURE OF THE CALL OPTION


 

The Call Option:

 


(A)                                 CONFERS ON THE BIDDER THE RIGHT, BUT NOT THE
OBLIGATION, TO GIVE THE SHAREHOLDER THE EXERCISE NOTICE, WHICH IS IRREVOCABLE
AND WHICH MAY ONLY BE GIVEN ONCE ON OR BEFORE 6 PM (SYDNEY TIME) DURING THE CALL
PERIOD; AND


 


(B)                                ON EXERCISE OF THE RIGHTS CONFERRED BY CLAUSE
2.4(A) IN ACCORDANCE WITH THIS DOCUMENT, REQUIRES THE SHAREHOLDER TO SELL THE
SHARES SPECIFIED IN THE EXERCISE NOTICE TO THE BIDDER OR TO ITS NOMINEE AS THE
BIDDER MAY DIRECT.


 


2.5                               CONTRACT OF SALE


 


(A)                                 UPON GIVING AN EXERCISE NOTICE, A CONTRACT
ARISES BETWEEN THE BIDDER AND THE SHAREHOLDER UNDER WHICH THE SHAREHOLDER MUST
SELL TO THE BIDDER OR TO ITS NOMINEE AS THE BIDDER MAY DIRECT ALL THE OPTION
SHARES TOGETHER WITH THE RIGHTS FREE FROM ANY ENCUMBRANCE OR RESTRICTION ON
TRANSFER AND THE BIDDER MUST BUY THE OPTION SHARES FROM THE SHAREHOLDER FOR THE
SETTLEMENT AMOUNT.


 


(B)                                THE BIDDER AGREES AND UNDERTAKES TO GIVE AN
EXERCISE NOTICE WITHIN 5 BUSINESS DAYS OF ITS OFFER BECOMING UNCONDITIONAL (AND
FOR THE AVOIDANCE OF DOUBT THE BIDDER RETAINS THE RIGHT IN ITS ABSOLUTE
DISCRETION TO DETERMINE AS TO WHETHER OR NOT IT WAIVES ANY CONDITIONS TO THE
OFFER THAT ARE NOT FULFILLED).


 


2.6                               SETTLEMENT


 

Settlement of the sale and purchase of the Option Shares must take place on the
Settlement Date.

 

5

--------------------------------------------------------------------------------


 


2.7                               OBLIGATIONS ON SETTLEMENT DATE


 

On a Settlement Date:

 


(A)                                 THE SHAREHOLDER MUST:


 

(1)                                 GIVE THE BIDDER ALL RELEVANT CHESS DETAILS
FOR THE SHARES SPECIFIED IN THE EXERCISE NOTICE TO BE DELIVERED BY THE
SHAREHOLDER INCLUDING:

 

(A)                             IF THE SHARES ARE ON AN ISSUER SPONSORED
SUB-REGISTER, A COPY OF THE SHAREHOLDER’S ISSUER SPONSORED STATEMENT SHOWING THE
HOLDING OF THOSE SHARES AND ITS SRN; OR

 

(B)                               IF THE OPTION SHARES ARE ON A CHESS
SUB-REGISTER, THE SHAREHOLDER’S HIN AND THE SHAREHOLDER’S WRITTEN INSTRUCTIONS
TO ITS SPONSORING PARTICIPANT TO DELIVER THOSE SHARES TO THE BIDDER OR ITS
NOMINEE; AND

 

(2)                                 PROCURE PERFORMANCE OF ALL THAT IS REQUIRED
UNDER THE ASTC SETTLEMENT RULES TO ENABLE THOSE SHARES TO BE ACQUIRED BY THE
BIDDER; AND

 


(B)                                THE BIDDER OR ITS NOMINEE MUST PAY TO THE
SHAREHOLDER THE SETTLEMENT AMOUNT (AS DIRECTED BY THE SHAREHOLDER).


 


2.8                               LAPSE FOR NON-EXERCISE


 

Subject to clauses 2.2(c)(1) and 2.9, the Call Option lapses on the earlier of:

 


(A)                                 6PM (SYDNEY TIME) ON THE END DATE; OR


 


(B)                                6PM (SYDNEY TIME) ON THE DAY WHICH IS 5
BUSINESS DAYS AFTER THE CLOSING DATE.


 


2.9                               LAPSE FOR DELAY


 

Despite anything else in this document, if the Bidder does not either:

 


(A)                                 PUBLICLY PROPOSE THE TAKEOVER BID WITHIN 2
BUSINESS DAYS OF THIS DEED; OR


 


(B)                                MAKE OR CAUSE TO BE MADE THE TAKEOVER BID
WITHIN 10 BUSINESS DAYS OF THE DATE OF THIS DEED (EXCEPT WHERE A DELAY TO THE
MAKING OF THE TAKEOVER BID IS CAUSED BY AN ACTION OF OR APPLICATION TO THE
TAKEOVERS PANEL),

 

then the Call Option automatically lapses and is of no further force or effect.

 


2.10                        NOMINEE


 


(A)                                 BIDDER MAY APPOINT ONE OR MORE OF ITS WHOLLY
OWNED SUBSIDIARIES AS ITS NOMINEE TO EXERCISE THE CALL OPTION AND ACQUIRE SOME
OR ALL OF THE OPTION SHARES (SO LONG, AS IF THAT NOMINEE ACQUIRES SOME OF THE
OPTION SHARES, BIDDER OR ANOTHER NOMINEE PERMITTED BY THIS CLAUSE ACQUIRES THE
REMAINING OF THE OPTION SHARES).


 


(B)                                IN THE EVENT THAT TWO OR MORE PERSONS
PERMITTED BY CLAUSE 2.10(A) ACQUIRE THE OPTION SHARES, THEN APPROPRIATE
AMENDMENTS TO THE EXERCISE NOTICE WILL BE PERMITTED TO ACCOUNT FOR THE FACT THAT
OPTION SHARES ARE BEING ACQUIRED BY MORE THAN ONE PARTY.

 

6

--------------------------------------------------------------------------------


 


3                                        RESTRICTIONS ON THE SHARES


 


3.1                               EXERCISE OF VOTING RIGHTS


 

Pending exercise of the Call Option and settlement of the sale and purchase of
the Option Shares under clause 2.6 of this deed, the Shareholder must, in
relation to a Prescribed Matter, exercise its votes in respect of the Option
Shares as directed by the Bidder or the Bidder’s authorised representative or
nominee.

 


3.2                               RESTRAINT ON DISPOSAL


 

The Shareholder must not Transfer or allow any Encumbrance to attach to any
interest in any of the Option Shares other than in accordance with this deed.

 


4                                        REPRESENTATIONS AND WARRANTIES


 


4.1                               REPRESENTATIONS AND WARRANTIES


 

Each party represents and warrants that:

 


(A)                                 (DOCUMENTS EFFECTIVE) THIS DEED CONSTITUTES
ITS LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS (EXCEPT TO THE EXTENT LIMITED BY EQUITABLE PRINCIPLES AND LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY), SUBJECT TO ANY NECESSARY STAMPING OR
REGISTRATION; AND


 


(B)                                (NO CONTRAVENTION) NEITHER ITS EXECUTION OF
THIS DEED NOR THE CARRYING OUT BY IT OF THE TRANSACTIONS THAT IT CONTEMPLATES,
DOES OR WILL:


 

(1)                                 CONTRAVENE ANY LAW TO WHICH IT OR ANY OF ITS
PROPERTY IS SUBJECT OR ANY ORDER OF ANY GOVERNMENT AGENCY THAT IS BINDING ON IT
OR ANY OF ITS PROPERTY;

 

(2)                                 CONTRAVENE ANY AUTHORISATION;

 

(3)                                 CONTRAVENE ANY UNDERTAKING OR INSTRUMENT
BINDING ON IT OR ANY OF ITS PROPERTY;

 

(4)                                 CONTRAVENE ITS CONSTITUTION; OR

 

(5)                                 REQUIRE IT TO MAKE ANY PAYMENT OR DELIVERY
IN RESPECT OF ANY FINANCIAL ACCOMMODATION OR FINANCIAL INSTRUMENT BEFORE IT
WOULD OTHERWISE BE OBLIGED TO DO SO.

 


4.2                               REPETITION OF REPRESENTATIONS AND WARRANTIES


 

The representations and warranties in clause 4.1 are taken to be repeated on the
Settlement Date, on the basis of the facts and circumstances as at that date.

 


4.3                               RELIANCE ON REPRESENTATIONS AND WARRANTIES


 

Each party acknowledges that the other party has executed this deed and agreed
to take part in the transactions that it contemplates in reliance on the
representations and warranties that are made or repeated in this clause.

 

7

--------------------------------------------------------------------------------


 


5                                        WARRANTY BY THE SHAREHOLDER


 

The Shareholder represents and warrants to the Bidder that on the date of this
deed and, subject to the transactions under this deed, on the Settlement Date:

 


(A)                                 THE SHAREHOLDER IS, AND WILL BE, LEGALLY AND
BENEFICIALLY ENTITLED TO THE OPTION SHARES; AND


 


(B)                                THE OPTION SHARES ARE NOT, AND WILL NOT BE,
SUBJECT TO ANY ENCUMBRANCE.


 


6                                        NOTICES


 


6.1                               HOW TO GIVE A NOTICE


 

A notice, consent or other communication under this deed is only effective if it
is:

 


(A)                                 IN WRITING, SIGNED:


 

(1)                                 IF IT IS AN EXERCISE NOTICE, BY AN OFFICER
(AS DEFINED IN SECTION 9 OF THE CORPORATIONS ACT) OR UNDER COMMON SEAL OR AS
PROVIDED IN SECTION 127(1) AND 127(2) OF THE CORPORATIONS ACT; AND

 

(2)                                 FOR ANY OTHER NOTICE, BY OR ON BEHALF OF THE
PERSON GIVING IT;

 


(B)                                ADDRESSED TO THE PERSON TO WHOM IT IS TO BE
GIVEN; AND


 


(C)                                 EITHER:


 

(1)                                 DELIVERED OR SENT BY PRE-PAID MAIL (BY
AIRMAIL, IF THE ADDRESSEE IS OVERSEAS) TO THAT PERSON’S ADDRESS; OR

 

(2)                                 SENT BY FAX TO THAT PERSON’S FAX NUMBER AND
THE MACHINE FROM WHICH IT IS SENT PRODUCES A REPORT THAT STATES THAT IT WAS SENT
IN FULL.

 


6.2                               WHEN A NOTICE IS GIVEN


 

A notice, consent or other communication that complies with this clause is
regarded as given and received:

 


(A)                                 IF IT IS DELIVERED OR SENT BY FAX:


 

(1)                                 BY 6.00 PM (LOCAL TIME IN THE PLACE OF
RECEIPT) ON A BUSINESS DAY - ON THAT DAY; OR

 

(2)                                 AFTER 6.00 PM (LOCAL TIME IN THE PLACE OF
RECEIPT) ON A BUSINESS DAY, OR ON A DAY THAT IS NOT A BUSINESS DAY - ON THE NEXT
BUSINESS DAY; AND

 


(B)                                IF IT IS SENT BY MAIL:


 

(1)                                 WITHIN AUSTRALIA – 3 BUSINESS DAYS AFTER
POSTING; OR

 

(2)                                 TO OR FROM A PLACE OUTSIDE AUSTRALIA –
7 BUSINESS DAYS AFTER POSTING.

 

8

--------------------------------------------------------------------------------


 


6.3                               ADDRESS FOR NOTICES


 

A person’s address and fax number are those set out below, or as the person
notifies the sender:

 

Shareholder

Address:

Level 42, 259 George Street, Sydney Australia 2000

Fax number:

+61 2 9087 8088

Attention:

Sandy Beard

 

 

Bidder

 

Address:

1106 Palms Airport Drive Las Vegas, Nevada 89119-3730, U.S.A

Fax number:

+1 702 270 5161

Attention:

Jerry Smith

 

 

with a copy to Susan Livingstone:

 

 

Address:

Suite 12, 5 Michigan Drive

 

Oxenford

 

Queensland 4210

Fax number:

61 7 5561 8700

 


7                                        AMENDMENT AND ASSIGNMENT


 


7.1                               AMENDMENT


 

This deed can only be amended, supplemented, replaced or novated by another
document signed by the parties.

 


7.2                               ASSIGNMENT


 

A party may not dispose of, declare a trust over or otherwise create an interest
in its rights under this deed.

 


8                                        GENERAL


 


8.1                               GOVERNING LAW


 

This deed is governed by the laws of New South Wales, Australia. Each party
irrevocably and unconditionally submits to the non-exclusive jurisdiction of the
courts of New South Wales for determining any dispute concerning this deed or
the transactions contemplated by this deed. Each party waives any right it has
to object to an action being brought in those courts including, but not limited
to, claiming that the action has been brought in an inconvenient forum or that
those courts do not have jurisdiction.

 


8.2                               LIABILITY FOR EXPENSES


 


(A)                                 SUBJECT TO PARAGRAPH (B), EACH PARTY MUST
PAY ITS OWN EXPENSES INCURRED IN NEGOTIATING, EXECUTING AND REGISTERING THIS
DEED.

 

9

--------------------------------------------------------------------------------


 


(B)                                THE BIDDER MUST INDEMNIFY EACH OTHER PARTY
AGAINST, AND MUST PAY EACH OTHER PARTY ON DEMAND THE AMOUNT OF, ANY DUTY THAT IS
PAYABLE ON OR IN RELATION TO THIS DEED AND THE TRANSACTIONS THAT IT
CONTEMPLATES.


 


8.3                               GIVING EFFECT TO THIS DEED


 

Each party must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
the other party may reasonably require to give full effect to this deed.

 


8.4                               WAIVER OF RIGHTS


 

A right may only be waived in writing, signed by the party giving the waiver,
and:

 


(A)                                 NO OTHER CONDUCT OF A PARTY (INCLUDING A
FAILURE TO EXERCISE, OR DELAY IN EXERCISING, THE RIGHT) OPERATES AS A WAIVER OF
THE RIGHT OR OTHERWISE PREVENTS THE EXERCISE OF THE RIGHT;


 


(B)                                A WAIVER OF A RIGHT ON ONE OR MORE OCCASIONS
DOES NOT OPERATE AS A WAIVER OF THAT RIGHT IF IT ARISES AGAIN; AND


 


(C)                                 THE EXERCISE OF A RIGHT DOES NOT PREVENT ANY
FURTHER EXERCISE OF THAT RIGHT OR OF ANY OTHER RIGHT.


 


8.5                               OPERATION OF THIS DEED


 


(A)                                 THIS DEED CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES ABOUT ITS SUBJECT MATTER. ANY PREVIOUS UNDERSTANDING,
AGREEMENT, REPRESENTATION OR WARRANTY RELATING TO THAT SUBJECT MATTER IS
REPLACED BY THIS DEED AND HAS NO FURTHER EFFECT.


 


(B)                                ANY PROVISION OF THIS DEED WHICH IS
UNENFORCEABLE OR PARTLY UNENFORCEABLE IS, WHERE POSSIBLE, TO BE SEVERED TO THE
EXTENT NECESSARY TO MAKE THIS DEED ENFORCEABLE, UNLESS THIS WOULD MATERIALLY
CHANGE THE INTENDED EFFECT OF THIS DEED.


 


8.6                               COUNTERPARTS


 

This deed may be executed in counterparts.

 

10

--------------------------------------------------------------------------------


 

Executed as a deed:

 

 

 

Signed sealed and delivered by

 

CVC Communication & Technology Pty Limited

 

by:

 

 

 

 

 

 

 

Secretary/Director

Director

 

 

 

 

 

 

Name (please print)

Name (please print)

 

 

 

 

Signed sealed and delivered by

 

Shuffle Master, Inc.

 

by:

 

 

 

 

 

 

 

Officer

Witness

 

 

 

 

 

 

Name (please print)

Name (please print)

 

11

--------------------------------------------------------------------------------


 

Schedule 1

 

EXERCISE NOTICE - OPTION SHARES

 

To:  CVC Communication & Technology Pty Limited

 

By this notice Shuffle Master, Inc. exercises the Call Option conferred by
clause 2.1 of the deed entitled Call Option Deed (the “Deed”) dated 15
November 2005 and requires you to sell your Option Shares for the relevant
Settlement Amount and otherwise in accordance with the Deed.

 

This Exercise Notice is irrevocable.

 

In this Exercise Notice, words defined in the Deed have the same meanings.

 

 

DATED

 

 

Signed for and on behalf of

Shuffle Master, Inc. by:

 

 

 

Officer:

Name:

 

12

--------------------------------------------------------------------------------

 